DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on October 16, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,974,444 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 6, 8-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090076363A1 to Bly et al. (Bly) in view of Bernstein, Donald P. "Impedance cardiography: Pulsatile blood flow and the biophysical and electrodynamic basis for the stroke volume equations." Journal of Electrical Bioimpedance 1.1 (2010): 2-17 (Bernstein), US 20010008953 to Honda et al. (Honda) and US 20020035337 to Oka (Oka).  For clarification, Bernstein was published December 3, 2009 which is the effective date as a reference. 

In regards to Claims 1-3,  9-11 and 14, Bly teaches a system worn entirely on a body of a patient for measuring heartbeat-induced impedance pulses, ECG signals, and motion signals exclusively from the patient’s chest (see Fig. 1A-1J1), comprising: a  monitoring housing comprising both rigid and flexible substrates supporting electrical circuit components (para. 0015, 0058 “rigid structures” and para. 0018, 0019, 0048 “flexible connection structure” and “flex printed circuit board”), the monitoring housing  The wireless communication circuitry can be coupled to the impedance circuitry, the electrocardiogram circuitry and the accelerometer to transmit to a remote center”); and a battery system comprising a battery in electrical contact with and configured to power 

It is notoriously known to processing impedance signals to determine the heartbeat-induced impedance pulses to provide useful diagnostic information. For example, Bernstein teaches processing impedance signals to determine the heartbeat-induced impedance pulses for the purpose of determining stroke volume (see entire document, for example Abstract).  Similarly, Honda teaches processing impedance signals to determine the heartbeat-induced impedance pulses for the purpose of determining the time-wise change of volume of blood present in the heart (see entire document, for example para. 0036). Still further, Oka teaches processing impedance signals to determine the heartbeat-induced impedance signals for the purpose of measuring the pulse wave propagation velocity at which a pulse wave propagates in a living body by utilizing the obtained heartbeat synchronous information (see entire document, for example para. 0004-005, Claim 1). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system taught by Bly with processing impedance signals to determine the heartbeat-induced impedance pulses as notoriously known in the art for the predictable purpose to provide useful diagnostic information.

In regards to the claim limitation that the impedance-measuring system comprises an impedance circuit in electrical contact having at least a first set of electrodes and the ECG-measuring system having at least a second set of electrodes, it would be obvious as a matter of law to make the system taught by Bly have separable electrode sets if it were considered desirable for any reason to have the individual sets of electrodes for the impedance measurement and the ECG measurement (see MPEP 2144.04 V. C. Making Separable. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) ).  In addition, it is notoriously known that impedance measurement systems use electrodes and ECG measurement system uses electrodes and the same electrodes can be used for both measurement systems as exemplified by Bly. Therefore, modifying Bly by making the electrodes separable is obvious. Still further, having a separate set of electrodes for the impedance measuring system and for the ECG measuring system, would be an obvious combination of measuring systems; that is combining the measuring systems, each for their known purpose and which would be expected to yield predictable results, would be obvious. 

In regards to Claims 5 and 6, Bly teaches the monitoring housing comprises at least two rigid circuit boards connected by a flexible substrate (Claim 5) and the flexible substrate supports the impedance measurement system and the ECG measuring system (see entire document, for example para. 0059, Fig. 1D). 

In regards to Claims 8 and 13, Bly teaches the flexible substrate further includes a cable (see para. 0018, 0059, 0077, 0091, 0094 and 0113).  

Claims 4, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over 20090076363A1 to Bly et al. (Bly) in view of Bernstein, Donald P. "Impedance cardiography: Pulsatile blood flow and the biophysical and electrodynamic basis for the stroke volume equations." Journal of Electrical Bioimpedance 1.1 (2010): 2-17 (Bernstein), US 20010008953 to Honda et al. (Honda) and US 20020035337 to Oka (Oka) as applied to Claims 1-3, 5, 6, 8-11, 13 and 14 above, in further view of US 20100321899A1 to Vossoughi et al (Vossoughi). In regards to Claims 4, 7 and 12, Bly modified teaches the essential features of the claimed invention, except for the selection of Kapton as the flexible substrate. Vossoughi teaches Kapton as a flexible substrate for incorporation of electronic components for the purpose of providing a material that conforms to a user-configured shape and suitable for being worn around the neck (para. 0067 and 0063). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system taught by modified Bly with the selection of Kapton as the flexible substrate for incorporation of electronic components taught by Vossoughi for the predictable purpose of providing a material that conforms to a user-configured shape and suitable for being worn on the patient’s chest.  

Response to Amendments and Arguments
Applicant's amendments and arguments filed October 16, 2020 have been fully considered. Accordingly, the objection to the Specification and the rejections under 35 USC 112 are withdrawn. In regards to the rejection under 35 USC 103, Applicant argues the cited prior art does not make obvious the impedance-measuring system comprising an impedance circuit in electrical contact having at least a first . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892.  The examiner can normally be reached on Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791